 In theMatterof GENEVA FORGE, INC., EMPLOYERandINTERNATIONALASSOCIATION OF MACHINISTS,PETITIONERCase No. 34X-3.-Decided March 2, 1948Goldstein and Goldman, by Mr. Manuel D. Goldman,of Rochester,N. Y., for the Employer.Mr. Daniel J. Omer,of Buffalo, N. Y., andMr. Stephen M. Estey,of Syracuse, N. Y., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petitionduly filed, hearingin this case was held at Rochester,New York, on November 3,1947, before Samuel J. Weintraub,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act,the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned BoardMembers.'Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGeneva Forge, Inc., a New York corporation with three plants inGeneva, New York, is engaged in the manufacture of various typesof cutlery.The Employer annually purchases more than $100,000worth of raw materials, 50 percent of which is obtained from pointsoutside the State of New York.The Employer annually sells morethan $100,000 worth of finished products, 25 percent of which isshipped to out-of-State customers.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.*Chairman Heizog and Members Reynolds and Murdock76 N. L R. B., No. 78.497 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITThe Petitioner seeks a single unit of all the production and main-tenance employees in the Employer's three plants, excluding officeemployees, guards, and supervisors.The Employer, on the otherhand, urges a separate unit for the employees in each of its three plants.The parties are also in disagreement with respect to various categoriesof employees whom the Petitioner would include in, and the Employerexclude from, any unit or units found appropriate.The three plants of the Employer, which are known as Plants 1, 2,and 3, respectively, are within less than a mile of each other.Plants1 and 2 house all the manufacturing operations, and in addition, Plant2 contains the general offices and packing and shipping rooms of theEmployer.Plant 3 is a warehouse where all raw materials used bythe production plants are received and stored until a request for themismade.The Employer fabricates both the metal blade and the woodenhandle of which its final product is composed.Until recently, all theoperations required for the production of these two items as well asthose for assembling them into the finished product were located inPlant 2.About a year ago, the Employer acquired Plant 1 and trans-ferred to it all but two of the departments which processed the metalblade.'These two departments, however, will also be moved to Plant1 shortly.All the blades produced at Plant 1 are shipped to Plant 2for assembly with the wooden handles into the Employer's final productand for various finishing operations, such as sanding, buffing, and edge-setting.The finished products are packed and shipped by employees1 These are the heat treating department and the blank and stamp department. Thesedepartments will be moved to Plant 1 when the Employer is able to procure a new furnace,a facility upon which their operation depends. GENEVA FORGE, INC.499in Plant 2.Although each of the Employer's three plants is sepa-rately supervised by a general foreman, these officials are each re-sponsible to the Employer's superintendent.The plants are all'servedby a single administrative office and a common group of maintenanceemployees.Uniform working conditions,hours of employment, andpersonnel policies prevail in the three plants and all employees enjoylike vacation and insurance benefits.A single pay roll is maintainedat the main office for the entire personnel of the Employer.Whilethere is no interchange of employees between the plants, their skills,for the most part, are not substantially different.Under all the circumstances, including the integration of operationsamong the three plants and the numerous features common to them,we are persuaded that a single bargaining unit of all the employees inthe Employer's three plants is appropriate.We turn now to a consideration of the disputed categories ofemployees.The set-up men:The Employerwould exclude these employees onthe ground that their interests are different from those of the pro-duction employees.These employees setup and adjust the machineryin the Employer's production departments. If in the course of makingadjustments they observe that a machine is not being properlyoperated, they report this fact to the foreman in charge of the depart,ment in which they work.The record shows that they have no author-ity to discipline production workers or recommend their hire ordischarge.No contention is made that these employees are super-visors.While set-up men possess greater mechanical ability than theoperators whose machines they adjust, it seems clear that their skillsare not greater than nor more distinguishable from those of otheremployees whom the Employer would include,such as the maintenanceemployeesof the millwrights.The set-upmen are subject to the sameconditions of employment as the regular production workers.Theirrates of pay and hours of employment are substantially similar andthey enjoy like privileges and benefits.We are of the opinion that theinterests of the set-up men are sufficiently allied to those of the pro-duction employees to warrant their inclusion in the unit hereinafterfound appropriate.Accordingly, we shall include them.Toolrooma employees:There are 20 employees in the Employer'stoolroom which is located in Plant 2.They construct and repairmachinery,and make tools,dies, and fixtures.While these employeesare a highly skilled group, they work under conditions of employmentidentical to those of the regular production and maintenance em-ployees.In view of these circumstances,and the fact that no other78190-48-vol 7633 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization is seeking to represent these employees on a separatebasis,we shall include them.2Probationary employees:All new employees of the Employer aresubject to a 90-day probationary period.During this period, theduties and working conditions of these employees are the same asthose of permanent employees except that they do not participate inthe vacation and insurance benefits.However, after they acquire thestatus of permanent employees,the time spent in their probationaryperiod is credited to them in the computation of vacation privilegesand seniority rights.The record shows that 50 to75 percent of theprobationary employees become permanent employees and that themajority of those who do not acquire permanent status quit their jobsof their own accord.We find that the probationary employees havesubstantial interests in common with the permanent employees.Weshall include them.3Ex-foremen:Several months ago, the Employer,because of a re-duction in its business,demoted several of its foremen to productionjobs instead of laying themoff.TheEmployer contends that theseemployees should be excluded because they previously occupied super-visory positions and because it contemplates restoring them to thesepositions when its operations expand.While some of the demotedemployees have been reinstated to their former positions as foremen,it is uncertain when the balance of them will be reinstated,if at all.As production workers, these employees are subject to the same con-ditions of employineiit as the other production employees.In view ofthe fact that these ex-foremen have been demoted and thereby divestedof all supervisory authority and are currently employed as rank-and-file production workers,we shall include them in the unit asproductionemployees.We find that all the production'and maintenance employees in theEmployer's three plants at Geneva,New York, including the set-upmen, the toolroom employees,and the probationary employees, butexcluding office and clerical employees,guards,and all supervisors,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurpose of collective bargaining with Geneva Forge, Inc., Geneva,2Matter of AircooleSl Motor Corporation,63 N. L R.B. 1043;Matter of The Chace-Shaw-mut Company,71N. L. R B 610A SeeMatter of WythevilleKnitting Mills,Inc,70 N L R B. 1354Including ex-foremen employed as production workers GENEVA FORGE, INC.501New York, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the RegionalDirector for the Third Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by International Associa-tion of Machinists for the purposes of collective bargaining.